OPINION — AG — ** AUTOPSY — EXAMINATION ** QUESTION(1): UNDER WHAT CONDITIONS MAY AN AUTOPSY OR POST MORTEM EXAMINATION BE PERFORMED ON A DEAD BODY ? — SEE OPINION NO. JUNE 26, 1953 — DEWBERRY, QUESTION(2): WHO HAS THE AUTHORITY TO ORDER SUCH EXAMINATION AND HOW MUST THE AUTHORITY BE EXERCISED ? — OPINION NO. JUNE 26, 1953 — DEWBERRY, QUESTION(3): CAN THE COUNTY ATTORNEY ORDER AN AUTOPSY OR POST MORTEN EXAMINATION, OR MUST HE HAVE AN ORDER OF THE COURT, OR DOES THE JUSTICE OF THE PEACE, ACTING AS CORONER, HAVE THE AUTHORITY TO ISSUE THE ORDER ? — SEE OPINION NO. JUNE 26, 1953 — DEWBERRY (ANATOMICAL BOARD, EXHUMATION OF BODIES, TESTS) CITE: 19 O.S. 183 [19-183], 19 O.S. 469 [19-469], 63 O.S. 93 [63-93] (FRED HANSEN)